DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 1/28/2022
Claims 1 and 11 have been amended. No claims have been cancelled. Claims 1-20 are pending and addressed below. 
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
In claim 1, line 11, “an electrode” should read –a particular electrode-- to correspond with the particular electrode of lines 12-13.
In claim 11, line 11, “an electrode” should read –a particular electrode-- to correspond with the particular electrode of lines 12-13.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 2, 7-8, 11-12, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Condie (U.S. PGPub. No. 20120136348).
Regarding claim 1, Condie teaches:
A system, comprising: an expandable distal end of a catheter having multiple electrodes that are configured to be placed in contact with tissue in an organ and to apply ablative power to tissue; (Para. 0036, 0040; Fig. 4, ablation catheter 24, electrodes 28)
and a processor designed to apply ablative power and electrophysiological sensing in a spatially selectable manner, (Para. 0036-0037) 
which is configured to: during application of the ablative power, determine whether a physical contact between the electrodes and tissue meets a predefined contact quality, (Para. 0051-0052)
wherein physical contact is determined by at least one of evaluating temperature, impedance or temperature and impedance; (Para. 0052)
and if the physical contact of an electrode among the electrodes with the tissue does not meet the predefined contact quality, re-use the particular electrode for electrophysiological (EP) sensing (Para. 0053; ablation element monitored to determine contact with tissue)
while the other electrodes are utilized for ablation. (Para. 0056; process of delivering energy and monitoring contact is performed individually with respect to each element)
Regarding claims 2 and 12, Condie teaches:
The system according to claim 1, (described above)
The method according to claim 11 (described below)
wherein the ablative power comprises at least one of a radiofrequency (RF) power outputted by an RF generator and irreversible electroporation (IRE) pulses outputted by an IRE pulse generator. (Para. 0011)
Regarding claims 7 and 17, Condie teaches:
The system according to claim 1, (described above)
The method according to claim 11 (described below)
wherein the processor is configured to determine whether the physical contact of the electrode meets the predefined contact quality, by evaluating a preset temperature criterion. (Para. 0052)
Regarding claims 8 and 18, Condie teaches:
The system according to claim 7, (described above)
The method according to claim 17 (described above)
wherein the processor is configured to evaluate the preset temperature criterion by evaluating a relation of a measured temperature of the electrode to a preset threshold temperature. (Para. 0052)
Regarding claim 11, Condie teaches:
A method, comprising: placing an expandable distal end of a catheter having multiple electrodes in contact with tissue of an organ; (Para. 0036, 0040; Fig. 4, ablation catheter 24, electrodes 28)
applying ablative power to the multiple electrodes under processor control, (Para. 0036-0037)
the processor designed to apply ablative power and electrophysiological sensing in a spatially selectable manner; (Para. 0036-0037)
during application of the ablative power, determining whether a physical contact between the electrodes and the tissue meets a predefined contact quality, (Para. 0051-0052)
wherein physical contact is determined by at least one of evaluating temperature, impedance or temperature and impedance; (Para. 0052)
and if the physical contact of an electrode among the electrodes with the tissue does not meet the predefined contact quality, re-using the particular electrode for electrophysiological (EP) sensing while the other electrodes are utilized for ablation. (Para. 0053; ablation element monitored to determine contact with tissue)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 9-10, 13-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Condie in view of Li (U.S. Patent No. 5836990).
Regarding claims 3 and 13, Condie teaches:
The system according to claim 1, (described above)
The method according to claim 11 (described above)
and comprising a switching assembly configured to switch the electrode between a generator of the ablative power and an EP sensing system, (Para. 0036)
Condie teaches temperature monitoring and sensing capabilities by reusing the ablation electrode. However, Condie does not explicitly disclose initially connecting the electrode to the generator and subsequently connecting the electrode for sensing. 
In related tissue contact determining art, Li teaches a controller (Fig. 4, controller 18) that can automatically perform the techniques of measuring and delivering energy (Col. 1, lines 52-53) and a switch assembly configured to connect the electrode to generator and electrode to EP sensing system (Li, Col. 2, lines 61-64; Fig. 1, switch assembly 14, pulse signal assembly 16, ablation power assembly). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Condie based on the teachings of Li to connect the electrode to the generator and the EP sensing system in any sequential order in order to constantly measure impedance throughout the ablation procedure and determine contact between electrode and tissue to be ablated (Li, Col. 2, lines 17-22).
Regarding claims 4 and 14, the Condie/Li combination teaches:
The system according to claim 3, (described above)
The method according to claim 13 (described above)
wherein each of the electrodes comprises a plurality of electrode segments, (Condie, Para. 0056) 
and wherein the switching assembly and the processor are configured to individually switch any of the electrode segments between the generator and the EP sensing system. (Condie, Para. 0056)
Regarding claims 9 and 19, the Condie/Li combination teaches:
The system according to claim 1, (described above)
The method according to claim 11 (described above)
wherein the processor is configured to determine whether the physical contact of the electrode meets the predefined contact quality, by evaluating a preset impedance criterion. (Li, Col. 3, lines 12-15; Col. 3, lines 35-46; Col. 4, lines 14-23)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Condie based on the teachings of Li to incorporate evaluating the impedance in order to provide the same predictable results of determining contact quality. 
Regarding claims 10 and 20, the Condie/Li combination teaches:
The system according to claim 9, (described above)
The system according to claim 19, (described above)
wherein the processor is configured to evaluate the impedance criterion by assessing whether a frequency- 3Serial No. 16/541374dependence of the impedance indicates that the electrode contacts blood or indicates that the electrode contacts tissue. (Li, Col. 3, lines 15-23; the frequency-dependence of impedance can be determined by the impedance/time plots)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Condie based on the teachings of Li to incorporate determining whether the electrode contacts blood or tissue in order to ensure that the device is treating the correct target position. 

Claims 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Condie in view of Panescu (U.S. Patent No. 5769847).
Regarding claims 5 and 15, Condie teaches:
The system according to claim 1, (described above)
The method according to claim 11 (described above)
Condie further teaches sensing and ablating capabilities to reuse the ablation element (Para. 0036, however, Condie does not explicitly disclose having the electrodes connected in parallel or disconnecting the electrode from the generator. 
In related ablating energy emitter art, Panescu teaches:
and comprising a switching assembly configured to initially have each of the electrodes connected in parallel to a generator of the ablative power and to an EP sensing system, (Panescu, Col. 9, lines 32-35; Fig. 12A, electrodes E1-3; thermocouple junction 84 in parallel as well).
wherein the processor is configured to control the switching assembly to subsequently disconnect the electrode from the generator. (Panescu, Col. 14, lines 55-59; Fig. 19, power switches 214, source 217)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing dates to have modified Condie based on the teachings of Panescu to incorporate the electrodes in parallel in order to provide the same predictable results of delivering ablation energy to target tissue. Further, it would have been obvious to disconnect the electrode from the generator in order to control multiple, independently actuated ablating elements to target tissue (Panescu, Col. 14, line 43-46).
Regarding claims 6 and 16, the Condie/Panescu combination teaches:
The system according to claim 5, (described above)
The method according to claim 11 (described above)
wherein each of the electrodes comprises a plurality of electrode segments, (Condie, Para. 0056)
and wherein the switching assembly and the processor are configured to individually disconnect any of the electrode segments from the generator. (Condie, Para. 0056)
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s argument of the limitations that art taught by the Li/Gelfand combination are moot in view of the new rejections under Condie. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794